Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered March 19, 2004, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was thereafter sentenced in accordance with the plea agreement as a second felony offender to 4x/2 to 9 years in prison. Defendant now appeals.
Defendant’s appellate counsel seeks to be relieved of her assignment on the basis that there are no nonfrivolous issues to be raised on appeal. We have reviewed the record as well as counsel’s brief and agree, finding that defendant was afforded meaningful representation throughout the proceedings, entered a knowing, intelligent and voluntary guilty plea, and received the minimum permissible sentence under the law. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Peters, Spain, Kane and Malone Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.